DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140159066 (Hu et al) in view of US 8159056 (Kim et al).
Concerning claim 1, Hu discloses a method of manufacturing a device having a front side and a back side opposite the front side (Fig. 5A-6E), comprising:
providing a carrier substrate (560); 
forming a release layer (540) on the carrier substrate (Fig. 5H); 
forming an electrically conductive pad (520, which is a combination of layers 521 and 525) over the release layer; 
forming a device substrate (506) over the release layer and the electrically conductive pad (Fig. 5H); 

forming a device element over the device substrate on the front side, the device element being electrically connected to the electrically conductive pad through the via connection (Fig. 5A and [0074]).
Hu does not disclose forming a sealing structure to hermetically seal the device element from the ambient environment.
Hu discloses forming the component and then transferring the component to a final substrate, but does not disclose the final manufacturing steps to complete the device. 
Kim discloses a package for an electric component (26) in which a sealing structure (48+50+52) is formed to hermetically seal the electronic component (which could be an LED) from the ambient environment (Abstract and Fig. 20). The sealing member also includes a release hole (84) within the structure. The package completing the manufacturing process for the device.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the packaging process of Kim with the electronic component of Hu in order to complete the manufacturing process on the device of Hu by packaging and sealing the formed component.
Considering claim 9, Hu discloses a method of manufacturing a device having a front side and a back side opposite the front side, comprising:
providing a carrier substrate (560); 
forming a release layer (540) on the carrier substrate (Fig. 5H); 
forming an electrically conductive pad (520, which is a combination of layers 521 and 525) over the release layer; 

 forming a first via connection (509) at least partially through the device substrate on the front side of the device (Fig. 5A and [0074]);
forming a device element over the device substrate on the front side, the device element being electrically connected to connected to the one or more electrical components or interconnects through the first via connection (Fig. 5A and [0074]).
forming a second via connection (509) at least partially through the device substrate on the back side of the device to connect to the one or more electrical components or interconnects (Fig. 5A);
forming an electrically conductive pad (520 +510) connected to the second via connection at the back side of the device.
Hu does not disclose forming a sealing structure to hermetically seal the device element from the ambient environment.
Hu discloses forming the component and then transferring the component to a final substrate, but does not disclose the final manufacturing steps to complete the device. 
Kim discloses a package for an electric component (26) in which a sealing structure (48+50+52) is formed to hermetically seal the electronic component (which could be an LED) from the ambient environment (Abstract and Fig. 20). The sealing member also includes a release hole (84) within the structure. The package completing the manufacturing process for the device.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the packaging process of Kim with the electronic component of Hu in order to complete the manufacturing process on the device of Hu by packaging and sealing the formed component.
Continuing to claims 2 and 10 (with these claims being similar in scope), Hu in view of Kim discloses forming a release hole (Kim 84) extending into the device element (Kim Fig. 20);
laminating the sealing structure over the device element and the release hole, wherein the sealing structure includes a bonding component (Kim 50) covering the release hole and an adhesive (Kim 52) layer on the bonding component (Kim Fig. 20).
Regarding claims 3 and 11 (with these claims being similar in scope), Hu in view of Kim discloses forming a cavity and filling the cavity with an inert gas and then sealing the cavity (Hu col. 10 lines 1-20).
Hu in view of Kim does not disclose reducing a pressure inside a cavity of the device element to less than 50 Torr;
contacting the sealing structure with the device element; and
increasing a pressure outside the cavity to greater than 50 Torr.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore absent evidence that the claimed ranges are critical it would  have been obvious to one of ordinary skill in the art to perform routine experimentations based on the device characteristics in order to arrive the optimal pressure condition in the device.
Referring to claims 4 and 13 (with these claims being similar in scope), Hu in view of Kim disclose where forming the sealing structure comprises: forming a release hole (Kim 84) extending into the device element; and
Kim 50) over the device element and the release hole (Kim Fig. 20).
As to claims 5 and 15 (with these claims being similar in scope), Hu in view of Kim disclose further comprising:
removing the release layer to detach the carrier substrate from the device and expose the electrically conductive pad at the back side of the device (Hu Figs. 5H and 6C).
Pertaining to claims 6 and 12 (with these claims being similar in scope), Hu in view of Kim disclose wherein laminating the sealing structure comprises forming a barrier layer on a side of the adhesive layer opposite the side facing the device element (Kim Fig. 20).
Concerning claims 7 and 16 (with these claims being similar in scope), Hu in view of Kim disclose wherein the device element is an EMS element, a MEMS element, an OLED element, or an LED element (Hu [0074]).
Considering claims 8 and 17 (with these claims being similar in scope) Hu in view of Kim disclose wherein the via connections are electrically connected to one or both of a routing layer and a TFT (“thin film transistor”) layer in the device substrate (Hu [0074]).
Regarding claim 14 Hu in view of Kim disclose connecting external circuitry to the device by connecting the external circuitry to the electrically conductive pad, the external circuitry including a flex circuit or a PCB (Hu Fig. 6E and [0085]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	05/06/21